U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2015 Commission file number0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4 Manhattanville Road, Suite 106, Purchase, NY 10577 (Address of principal executive offices) (914) 468-4009 (Issuer's telephone number) Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each Exchange on which registered Common Stock, $.001 Par Value NYSE MKT Market Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the Company is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes:oNox Indicate by check mark if the Company is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes:oNox Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:xNoo Indicate by check mark whether the registrant submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (para 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files). Yes:xNoo Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:oNox The aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of June 30, 2015, the registrant's most recently completed second fiscal quarter, was approximately $59,780,649. The number of shares of the registrant's $.001 par value common stock outstanding on the NYSE MKT exchange as of March 16, 2016 was 27,051,172. Company Symbol-BVX Company SIC (Standard Industrial Code)-3841 DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A to Bovie Medical Corporation’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015 is being filed solely for the purpose of including the auditor’s consent which was inadvertently omitted. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in Clearwater, Florida onOctober 31, 2016. Bovie Medical Corporation By: /s/ Robert L. Gershon Robert L. Gershon Chief Executive Officer and Director (Principal Executive Officer) By: /s/ Jay D. Ewers Jay D. Ewers Chief Financial Officer, Treasurer, and Secretary (Principal Financial Officer) EXHIBIT INDEX Exhibit Number 23.1*Consent of Frazier & Deeter, LLC 23.2*Consent of Kingery & Crouse, PA *Filed herewith
